DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “a light that is outside of a visible spectrum” in lines 2 and 3.  A visible spectrum is dependent on the mechanism of vision different species have highly variable visible spectrums and artificial means are available that perceive substantially any wavelength. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

  Claim(s) 1 through 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liu (US 2010/0243868).
 Regarding claim 1.
Liu teaches  a method for forming a light-sensing device, comprising: forming a light-sensing region (40) in a semiconductor substrate(32) (fig 2), wherein the semiconductor substrate has a front surface (34) and a light-receiving surface (36) opposite to the front surface (paragraph 13); forming a first dielectric layer  (120) over the front surface (34); forming a second dielectric layer (125) over the first dielectric layer (120), wherein the second dielectric layer has a different refractive index than that of the first dielectric layer (paragraph 24) (fig 7), and the first dielectric layer and the second dielectric layer together form at least part of a light-reflective element (paragraph 29); partially removing the first dielectric layer and the second dielectric layer to form a contact (105-115) opening completely penetrating through the light reflective element; and forming a conductive contact to at least partially fill the contact opening after the contact opening completely penetrating the light reflective element is formed (paragraph 24-26).
 
    PNG
    media_image1.png
    582
    909
    media_image1.png
    Greyscale

  Regarding claim 2
Liu teaches the conductive contact (105-115) is formed to be in direct contact with the first dielectric layer (120) and the second (125) dielectric layer (fig 7) (paragraph24-26).
 Regarding claim 3
Liu teaches the conductive contact is formed to completely fill the contact opening (fig 7).
Regarding claim 4.
Liu teaches thinning the semiconductor substrate (fig 8) (paragraph 31).
Regarding claim 5. 
 Liu teaches the semiconductor substrate is thinned after the first dielectric layer and the second dielectric layer are formed (fig 8) (paragraph 31).
Regarding claim 6.
Liu teaches the semiconductor substrate is thinned after the conductive contact is formed (fig 8) (paragraph 31).
Regarding claim 7.
Liu teaches the light-reflective element is formed to be capable of reflecting a red light or a light that is outside of a visible spectrum (paragraph 14) (fig 7).
Regarding claim 8.
Liu teaches forming a third dielectric layer (120) over the second dielectric layer (125); and forming a fourth dielectric layer (125) over the third dielectric layer (120), wherein the fourth dielectric layer has a different refractive index than that of the third dielectric layer, and the first, the second, the third, and the fourth dielectric layers together form at least part of the light-reflective element (fig 7)(paragraph 24).
Regarding claim 9.
Liu teaches the conductive contact (105-115) is formed to penetrate through the third dielectric layer and the fourth dielectric layer (120,125) (fig 7).
 Regarding claim 10
Liu teaches the conductive contact (115) is formed to have a top surface that is substantially coplanar with a top surface of the light-reflective element.

    PNG
    media_image2.png
    585
    1128
    media_image2.png
    Greyscale

 
 Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
The applicant argues that there is a well established definition for the term “outside of a visible spectrum” and cites to Wikipedia as support for the position.
However, the applicant will note that the article cited by the applicant explicitly states “Bees and many other insects can detect ultraviolet light, which helps them find  nectar in flowers. Plant species that depend on insect pollination may owe reproductive success to their appearance in ultraviolet light rather than how colorful they appear to humans. Birds, too, can see into the ultraviolet (300–400 nm), and some have sex-dependent markings on their plumage that are visible only in the ultraviolet range. Many animals that can see into the ultraviolet range cannot see red light or any other reddish wavelengths. Bees' visible spectrum ends at about 590 nm, just before the orange wavelengths start. Birds can see some red wavelengths, although not as far into the 
Further, the application is not enabling for the scope of the limitation. For example the specification does not disclose material that will reflect radio or gamma wavelengths both of which are light that is outside of the typical human visible spectrum
 
 The applicant argues that Liu does not teach a conductive via completely penetrating a light reflective element formed.
 The applicant is incorrect:   
    PNG
    media_image3.png
    613
    938
    media_image3.png
    Greyscale

 The applicant will note a light reflective element (indicated above) formed of first and second dielectric layer having different refractive indexes, and a conductive via formed completely penetrating the light reflective element. 
Allowable Subject Matter
   Claims 11 through 20 are allowed.
 The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach: 
  A method for forming a light-sensing device, comprising: forming a light-sensing region in a semiconductor substrate; forming an insulating layer and a gate stack over the semiconductor substrate, wherein the insulating layer surrounds the gate stack, and a top surface of the insulating layer is substantially level with a top of a spacer element formed along a sidewall of the gate stack: forming a first dielectric layer and a second dielectric layer over the first dielectric layer, which together form at least part of a light-reflective element: and forming a conductive contact to completely penetrate through the first dielectric layer and the second dielectric layer and to reach the gate stack.
  A method for forming a light-sensing device, comprising: forming a light-sensing region in a semiconductor substrate; forming a gate stack over the semiconductor substrate:forming a source/drain element at least partially in the semiconductor substrate; forming an insulating layer to surround the gate stack and to cover the source/drain element, wherein a top surface of the insulating layer is substantially level with a top of a spacer element formed along a sidewall of the gate stack: .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/           Examiner, Art Unit 2817       

/BRADLEY SMITH/Primary Examiner, Art Unit 2817